Citation Nr: 1135019	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-10 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 1997 for the grant of service connection for impotence.

2.  Entitlement to an effective date earlier than September 8, 1997 for the grant of service connection for irritable bowel syndrome (IBS).

3.  Entitlement to an effective date earlier than September 8, 1997 for the grant of service connection for fibromyalgia.

[The issue of the Veteran's entitlement to service connection for a skin disorder, including claimed as due to an undiagnosed illness, is the subject of a separate decision.  That issue has a separate procedural history and is being addressed in a reconsideration decision by a panel of three Veterans Law Judges.]


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to July 1974, from July 1975 to January 1976, and from November 1990 to May 1992.  Persian Gulf service is indicated in the record.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2002 rating decision (notification in September 2002) of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO), which granted service connection for impotence, IBS and fibromyalgia.  An effective date of January 30, 1998 was assigned for all three claims.  The Veteran filed a notice of disagreement (NOD) and requested review by a decision review officer (DRO).  The DRO conducted a de novo review of the claims and granted an effective date of September 8, 1997 in a February 2005 statement of the case (SOC).  The Veteran submitted a substantive appeal (VA Form 9) in April 2005.  In the decision below, the Board will decide these three earlier effective date claims.  

In the remand portion of the decision, three additional claims will be addressed.  In a February 2005 rating decision, for which the Veteran received notification in May 2005, the RO granted service connection for diabetes mellitus type II (diabetes) and for a separate skin disorder not currently on appeal.  The RO assigned a 10 percent rating effective December 17, 1996 for the diabetes, and a 10 percent rating effective July 31, 1995 for the skin disorder.  In a May 2006 NOD of record, the Veteran's former representative disagreed with the assigned ratings for the two disorders, and with the effective date assigned for the grant of service connection for diabetes.  A SOC which responds to that NOD should be delivered to the Veteran, and included in the claims file.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

(There is an administrative indication that a videoconference hearing was conducted on May 16, 2000, by a Veterans Law Judge.  Moreover, in the record is a letter from the Cleveland Regional Office, dated April 21, 2000, informing the Veteran that a hearing was scheduled for May 16, 2000.   Additionally, the record contains a written statement from or on behalf of the Veteran, dated "05/01/00" declaring he would attend the hearing.  The subsequent record, however, has no transcript of such a hearing or any other documentation or reference to that " hearing."  Accordingly, the undersigned finds that such hearing did not in fact take place.  

In this connection, it would appear that the claims decided herein arose later than May 2000 and represent downstream matters separate and apart from issues pending during that month.)  


FINDINGS OF FACT

1.  The Veteran was discharged from active service in May 1992.  

2.  In May 1992, the Veteran asserted service connection for impotence.  

3.  In an unappealed May 1993 rating decision, the RO denied service connection for impotence.    

4.  In a statement from the Veteran received on July 31, 1995, the Veteran filed a claim to reopen his claim for service connection for impotence.  

5.  In a December 1995 rating decision against which the Veteran filed a timely NOD, the RO denied the Veteran's claim to reopen his claim to service connection for impotence.       

6.  In a January 1997 SOC, the RO again denied the Veteran's claim to reopen his claim to service connection for impotence.       
  
7.  During a February 1997 hearing before the RO, the Veteran effectively appealed the RO's December 1995 denial of his claim to reopen his service connection claim for impotence.  

8.  In an August 1998 rating decision that was appealed to the Board, the RO again denied the Veteran's claim to reopen his claim to service connection for impotence.   

9.  In June 2002, the Board granted service connection for impotence.  

10.  In a July 2002 rating decision, regarding which the Veteran was notified in September 2002, the RO implemented the Board's June 2002 decision, assigning  an effective date of January 30, 1998 for the award of service connection for impotence.    

11.  In a February 2005 SOC, the RO amended the assigned effective date for the grant of service connection for impotence from January 30, 1998 to September 8, 1997.  

12.  In April 2005, the Veteran appealed to the Board the assigned effective date of September 8, 1997 for the award of service connection for impotence.  

13.  In the unappealed May 1993 rating decision that denied service connection for impotence, the RO also denied service connection for a stomach/digestive disorder (pancreatitis).    

14.  In a statement from the Veteran received on September 8, 1997, the Veteran filed a claim to reopen his claim for service connection for a stomach/digestive disorder by asserting entitlement to service connection for diarrhea.     

15.  In an August 1998 rating decision that was appealed to the Board, the RO denied the Veteran's claim to reopen his service connection claim for a stomach/digestive disorder.   

16.  In June 2002, the Board granted service connection for a stomach/digestive disorder (IBS).   

17.  In a July 2002 rating decision, regarding which the Veteran was notified in September 2002, the RO implemented the Board's June 2002 decision, assigning  an effective date of January 30, 1998 for the grant of service connection for IBS.  

18.  In a February 2005 SOC, the RO amended the assigned effective date for the grant of service connection for IBS from January 30, 1998 to September 8, 1997.  

19.  In April 2005, the Veteran appealed to the Board the assigned effective date of September 8, 1997 for the award of service connection for IBS.  

20.  Regarding the claim for service connection for fibromyalgia, the RO received on July 31, 1995 an informal claim for service connection for fibromyalgia which impliedly asserted entitlement to compensation for the diffuse pain throughout the Veteran's body caused by that disorder.   

21.  In an August 1998 rating decision which the Veteran appealed to the Board, the RO denied the Veteran's original service connection claim for fibromyalgia.   

22.  In June 2002, the Board granted service connection for fibromyalgia.  

23.  In a July 2002 rating decision, regarding which the Veteran was notified in September 2002, the RO implemented the Board's June 2002 decision, assigning  an effective date of January 30, 1998 for the award of service connection for fibromyalgia.    

24.  In a February 2005 SOC, the RO amended the assigned effective date for the grant of service connection for fibromyalgia from January 30, 1998 to September 8, 1997.  

25.  In April 2005, the Veteran appealed to the Board the assigned effective date of September 8, 1997 for the award of service connection for fibromyalgia.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 31, 1995, for the grant of service connection for impotence, have been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400 (2010).

2.  The criteria for an effective date earlier than the currently-assigned effective date of September 8, 1997, for the grant of service connection for IBS, have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400 (2010).

3.  The criteria for an effective date of July 31, 1995, for the grant of service connection for fibromyalgia, have been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400 (2010).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between July 2003 and April 2010.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And though the Veteran did not receive VCAA notification letters prior to the adverse rating decisions on appeal, the claims were properly readjudicated following full VCAA notification in a Supplemental SOC (SSOC) of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  The Board finds no prejudice with the late notice in this matter.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And even though the issues on appeal regard effective dates for service connection awards, the Board notes that the Veteran underwent VA compensation examination for fibromyalgia, IBS, and impotence.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Entitlement to Earlier Effective Dates

The Veteran claims an effective date earlier than September 7, 1997 for the grants of service connection for impotence, IBS, and fibromyalgia.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Mere presence of evidence in the record of the existence of a disability does not establish an intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.    

The Board will address the Veteran's three claims separately below.  

	Impotence

The Veteran filed his original claim for service connection for impotence in May 1992.  In an unappealed May 1993 rating decision, the RO denied his claim.  As the Veteran did not appeal that decision, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In a statement received by the RO on July 31, 1995, the Veteran reiterated his assertion that his impotence was caused by service.  In December 1995, the RO denied his claim to reopen his service connection claim for impotence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In December 1996, the Veteran filed a timely NOD against the RO's decision, which prompted the issuance of a SOC in January 1997.  The following month, in February 1997, the Veteran appeared before the RO in a personal hearing.  During the hearing, the Veteran clearly stated that he disagreed with the RO's December 1995 and January 1997 denials of his claim to reopen.  

The Board finds that the Veteran's testimony during his February 1997 RO hearing comprises a substantive appeal of the RO's December 1995 rating decision denying his claim to reopen his claim to service connection for impotence.  The Veteran's disagreement with the RO's decision was communicated directly to the RO that denied his claim.  38 C.F.R. § 20.300 (1996).  The disagreement was communicated within 60 days of issuance of the January 1997 SOC.  38 C.F.R. § 20.302 (1996).  And though the Veteran did not specifically state during his February 1997 testimony that he wanted to appeal to the Board this particular claim, and did not do so in writing, the Board is directed by the Code of Federal Regulations to "construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal[.]"  38 C.F.R. § 20.202 (1996).  

Moreover, the Board believes that to deem the February 1997 testimony a substantive appeal would be the fair and correct decision.  That is because, at the end of the hearing, the RO hearing officer may have implied that, following a later reconsideration of the service connection issues addressed during the hearing, the Veteran would still be in a position to appeal any of those claims.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  He stated, "that which I cannot grant completely, then, would be eligible for review by the Board of Veterans Appeals and would automatically sent there."  Cf. Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (agency of original jurisdiction, as well as Board, may waive objection to adequacy of a substantive appeal).  

The Board notes that the hearing officer's full statement, read within the context of the entire hearing transcript, is actually a correct statement of the law.  He was apparently informing the Veteran that the Veteran would be in a position to appeal any disability rating assigned in a subsequent decision that grants service connection for a pending claim.  

Nevertheless, within view of the entire claims file, the Board finds that the statement may have led the Veteran to believe that a service connection claim denied again in a subsequent SSOC would be in appellate status.  Subsequent developments in the record support this inference.  In a June 1997 letter from the RO, the Veteran was notified that "[s]hortly you will be informed of the decision by the Hearing Officer with regard to current appealable issues."  The letter continued that the decision would consist of grants and denials, and that the Veteran would be "entitled to pursue an appeal with regard to any claim not fully granted."  Then the letter stated that the decision would not be "the final action" on his claims because his claims would again be considered using recent "directives and instructions for reviewing claims based on Persian Gulf service."  This letter strengthened the implication left during the February 1997 hearing that finality had not attached to the RO's December 1995 denial of service connection.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
  
In the June 1997 SSOC that was submitted to the Veteran several days following the June 1997 letter, the RO continued its denial of the July 1995 claim to reopen the claim for service connection for impotence.  In a September 1997 statement, the Veteran reiterated his disagreement with the denial and expressed a desire for appellate review before the Board.  Eventually, the Veteran filed another substantive appeal regarding this particular claim when, in December 1998, he appealed an August 1998 rating decision that again denied the claim to reopen the claim to service connection for impotence.  The Board finally decided this issue in June 2002 by granting service connection for impotence. 

With regard to the assigned effective date, the RO found a later date warranted here.  In a July 2002 rating decision, regarding which the Veteran was notified in September 2002, the RO implemented the Board's June 2002 decision, assigning  an effective date of January 30, 1998.  In September 2003, the Veteran filed a timely NOD against that finding.  In a February 2005 SOC, the RO amended the assigned effective date for the grant of service connection for impotence from January 30, 1998 to September 8, 1997.  In April 2005, the Veteran filed his appeal of the assigned effective date of September 8, 1997.  

As the RO's actions following the Veteran's September 1997 statement make clear, the RO did not thereafter construe the Veteran's February 1997 testimony as a substantive appeal.  Rather, the RO eventually found that the Veteran's September 1997 statement expressing a desire to appeal was a claim to reopen, and therefore the proper date on which to establish the effective date.  

The Board finds, however, that the claim granted by the Board in June 2002 - and implemented by the RO in July 2002 - was the claim to reopen filed by the Veteran on July 31, 1995.  In the February 1997 RO hearing, the Veteran appealed the denial of this claim in the December 1995 rating decision.  A fair reading of the record allows for an inference that, at the time of the February 1997 hearing, the RO implied that each of the Veteran's service connection claims addressed in the hearing would be in appellate status if denied in a subsequent SSOC.  See Percy and Gonzalez-Morales, both supra.  Hence, the date of receipt of the "claim reopened after final disallowance" is July 31, 1995.  As such, an earlier effective date is warranted for the grant of service connection for impotence.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

	IBS

As with the Veteran's original service connection claim for impotence, the Veteran's original service connection claim for a stomach disorder was finally decided by the RO in an unappealed May 1993 rating.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In that decision, the RO denied a claim for service connection for pancreatitis.  The Board agrees with the Veteran's former representative that that particular claim should be construed as the Veteran's original claim for a stomach/digestive disorder that was eventually granted by VA in the June 2002 Board decision granting service connection for IBS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  See also 38 C.F.R. § 4.113 (2010) (stating that diseases of the digestive system produce "a common disability picture characterized in the main by varying degrees of abdominal distress or pain[.]"      

In contrast with the claim for impotence, however, the Veteran did not file a claim to reopen his claim for service connection for a stomach/digestive disorder until September 8, 1997, which is the effective date awarded by the RO for the grant of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Board has searched the record for statements by the Veteran - dated between the May 1993 final rating decision and the September 1997 statement - that might be reasonably construed as implied or express claims to service connection for a stomach/digestive disorder.  The Veteran noted in his February 1997 RO hearing that he experienced pancreatitis in service that may have been related to diabetes, and experiences "stomach" symptoms related to his arthritis medication.  But the Board does not construe these statements, made while discussing other service connection claims, to be implied or express claims.  The statements are not formal or informal communications requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  During that February 1997 hearing, the Veteran did not express an intention to seek benefits for a stomach disorder.  See Brannon, supra.  Moreover, in several written statements of record dated between May 1993 and September 1997, the Veteran did not expressly or impliedly assert entitlement to benefits for a stomach/digestive disorder.  He did express such an intention on September 8, 1997.  That is the date of receipt of the "claim reopened after final disallowance[.]"  As such, an effective date earlier than September 8, 1997 is not warranted for the grant of service connection for a stomach/digestive disorder (IBS).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

	Fibromyalgia 

In statements received by the RO on July 31, 1995, the Veteran complained of diffuse pain throughout several joints in his body while discussing service connection claims for arthritis.  At that time, the claims file contained VA treatment records dated from February 1993 which note complaints of increased joint pains and muscle soreness.  The Veteran's July 1995 statement is followed in the record, moreover, by several statements detailing diffuse muscle and joint pain.  In response to a statement received in January 1998 which asserted joint and muscle pain, the RO addressed - and denied - in August 1998 a claim for service connection for fibromyalgia.  Based on this evidence, the Board finds that an implicit claim for service connection for fibromyalgia existed in the record from July 31, 1995.  38 C.F.R. § 3.1(p).  See also Brannon, supra.  

As indicated previously, the Veteran filed a substantive appeal against the August 1998 rating decision which the Board reversed in June 2002 when it granted service connection for fibromyalgia.  As such, the July 31, 1995 claim for service connection resulted in the June 2002 grant.  Hence, entitlement to an earlier effective date for the grant of service connection for fibromyalgia is warranted here, effective the date of the July 31, 1995 implied claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

1.  Entitlement to an effective date of July 31, 1995, for the grant of service connection for impotence, is granted.      

2.  Entitlement to an effective date earlier than September 8, 1997, for the grant of service connection for IBS, is denied.  

3.  Entitlement to an effective date of July 31, 1995, for the grant of service connection for fibromyalgia, is granted.      


REMAND

As indicated in the Introduction, a SOC is due in this matter for the February 2005 decision that granted service connection for diabetes and skin disorders.  See Manlincon, supra.  Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the Veteran's claims for increased rating for diabetes and a skin disorder, and for his claim to an earlier effective date for the grant of service connection for diabetes.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


